Citation Nr: 1130896	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  05-34 119	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for calcaneal spurs of the left foot, currently rated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for talonavicular joint arthritis, status post stress fracture. 

3.  Entitlement to an increased evaluation for Achilles tendonitis of the left ankle, currently rated as 10 percent disabling. 

4.  Entitlement to an increased evaluation for Achilles tendonitis of the right ankle, currently rated as 10 percent disabling. 

5.  Entitlement to an increased evaluation for a low back disorder, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from March 2003 to May 2003.  She also had six months and twenty days of prior active service.  

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), denying the appealed claims.  

The veteran in July 2006 testified before the undersigned at a Travel Board hearing at the RO.  A transcript is contained in the claims folder.  

The Board remanded the case in July 2007 and again in December 2009, and the claims now return to the Board for further review. 



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from March 2003 to May 2003.  She also had six months and twenty days of prior active service.  

2.	On January 31, 2011, prior to the promulgation of a decision in the appeal, the Appeals Management Center (AMC) received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.  The Veteran's authorized representative repeated this request to withdraw her appeal by an Informal Hearing Presentation submitted to the Board in June 2011.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant submitted to the AMC on January 31, 2011, a signed VA Form 21-4138, in which she expressed satisfaction with her current level of disability based on her apparently recent award of a Total Disability Rating based on Individual Unemployability due to service-connected disabilities (TDIU) effective from December 9, 2007.  She then expressed her wish to withdraw her pending appeal to the Board.  This request was accompanied by a January 2011 transmittal letter from the Veteran's authorized representative reiterating that she was withdrawing her appeal based on the award of TDIU.  

By an Informal Hearing Presentation dated in June 2011, the Veteran's authorized representative repeated this request to withdraw the appeal as to all the appealed claims.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


